Opinion by
Mr. Justice Jones,
Five individuals, the owners of properties abutting on Summit Street in the Borough of Bethel Park who challenged the legality of an ordinance of that borough which assessed two-thirds of the cost of paving Summit Street against their properties,- appealed to the Court of Quarter Sessions of Allegheny County. After *41a hearing, that court found the said ordinance legal and valid. From that order several of the property-owners have appealed to this Court.
The appeal in the court below from the passage of the ordinance was taken under the provisions of Section 1010 of the Borough Code.1 That section provides, in part, that “the determination and order of the court [of quarter sessions as to the legality of an ordinance] shall be conclusive”. Under our Rule 68% an appeal to this Court where the statute expressly provides “. . . that the decision or judgment or decree of a Court shall be final or conclusive . . .” will lie only if specially allowed by this Court or any judge thereof.
In the case at bar, the right to an appeal falls clearly within the provisions of Rule 68%. AppelLants neither sought nor obtained an allowance to take this appeal: therefore, this appeal must he quashed.
Even though this appeal must he quashed, it might not he amiss to note that our examination of the instant record reveals no error which would have warranted reversal of the order of the court below.
Appeal quashed. Appellants pay costs.

 Act of May 4, 1927, P. L. 519; Act of May 18, 1933, P. L. 818, §1; Act of July 10, 1947, P. L. 1621, §23, 53 P.S. §46010.